Citation Nr: 0432881	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right leg 
disability, and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1946, with additional service in the Army National Guard from 
May 1951 to May 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision, which determined 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for a right leg 
disability, and denied the claim on the merits.  

Notwithstanding the RO's determination to reopen the claim, 
the Board must make an independent assessment as to whether 
new and material evidence sufficient to reopen the veteran's 
claims has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits; what the RO may 
have determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right leg disability.

2.  The evidence received since the October 1998 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  Currently diagnosed Paget's disease of the right leg is 
shown to be etiologically related to a right leg injury 
during the veteran's active military service.  


CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).  

2.  A right leg disability diagnosed as Paget's disease was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Initially, the Board notes that prior to receipt of the 
veteran's application to reopen  the claim of entitlement to 
service connection for a right leg disability, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously-denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally-decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It does not apply to this veteran's claim, which was received 
prior to August 2001.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for a right leg disability 
in rating decisions dated in October 1977, March 1994, July 
1998, and October 1998, on the basis that a right leg 
disability was neither incurred in nor caused by service.  

The veteran did not perfect an appeal with regard to these 
decisions, and they became final.  38 U.S.C. § 4005(c) 
(1976); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1977); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994, 1998).  A claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last final disallowance of the veteran's claim in this 
case is the October 1998 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

When the RO denied the claim of service connection for a 
right leg disability in October 1998, it had considered 
private medical records, VA medical records, and statements 
of fellow soldiers.  The private medical evidence includes 
treatment records showing complaints of pain in the right 
ankle and lower leg in December 1976.  In a June 1977 
statement, E.S., M.D., indicated that he had seen the veteran 
on several occasions regarding his leg, which had apparently 
been injured during military service.  VA medical records 
indicate that the veteran had a bone scan in July 1991 
revealing Paget's disease of the right femur, among other 
areas.  VA examination reports dated in September 1993 
indicate that the veteran reported a leg injury during 
service when a truck upon which he was working fell on his 
legs.  The veteran complained of difficulty walking on the 
right leg ever since the injury.  The diagnosis was Paget's 
disease with shortening of the right femur.  Statements of 
fellow soldiers dated in January 1982 indicate that they 
personally witnessed the injury of the veteran during service 
when a truck fell on both of his legs.  They indicated that 
after treatment the veteran complained of ongoing leg pains 
and had a noticeable limp.  

The evidence received since the October 1998 decision 
includes VA medical records, an informational record from the 
Paget Foundation, and testimony and statements of the veteran 
and his daughter.  VA outpatient records dated from 1997 show 
ongoing treatment for Paget's disease of the right femur.  A 
fee-basis VA examination report dated in May 2001 reflects a 
diagnosis of Paget's disease, which the doctor opined was not 
likely related to the veteran's leg injury during service.  
Additional VA medical opinions were received from the 
veteran's treating physicians, J. M., M.D., dated in 
September 2001, and C. E., M.D., dated in April 2002.  Both 
of these, but particularly Dr. M's opinion, indicates that it 
was at least as likely as not that the veteran's Paget's 
disease was related to trauma during service.  The record 
from the Paget Foundation describes what Paget's disease is 
and notes that the cause was unknown.  In statements and 
testimony the veteran described the injury to his right leg 
during service when a truck he was working on fell upon his 
right leg.  He indicated that he has limped ever since then.  
His daughter testified that the veteran has had a limp for as 
long as she could remember.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the credibility 
of the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.  

The statements of the veteran's daughter, as well as the 
additional VA medical records and opinions, were not 
previously before the RO in October 1998.  Moreover, in light 
of the fact that Dr. M.'s opinion in particular supports the 
veteran's contention that his current right leg disability 
was attributable to a leg injury during active service, the 
Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the October 1998 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
has a diagnosis of Paget's disease, which appears to have 
been incurred in active service.  As noted, of particular 
significance is the opinion of Dr. M., who appears to agree 
that the onset of the veteran's right leg disability occurred 
during his period of active service.  

Thus, the Board finds that new and material evidence has been 
submitted since the October 1998 RO decision that denied 
service connection for a right leg disability, and that the 
claim is reopened.  



II.  Merits of Claim of Service Connection

As new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right leg disability, the Board now proceeds to adjudicate 
the issue on the merits.  The VCAA, discussed above, 
redefined VA's duties to notify and to assist a claimant in 
the development of a claim.  In view of the Board's 
completely favorable decision as to service connection, 
however, further notification and assistance is unnecessary.  

The veteran contends that his current right leg disability, 
diagnosed as Paget's disease, is attributable to an injury to 
his right leg during active service in 1943.  He relates that 
in 1943 at Camp Breckinridge in Kentucky, while he was 
training others on truck maintenance, a truck that had been 
jacked up had suddenly come down on his leg, injuring his 
right leg in particular.  He says that he was taken to a 
first aid station and given aspirin and was kept on light 
duty for a while.  He states that he did not seek continuous 
treatment for his leg while in service, and that he opted not 
to undergo a physical examination at the time of his 
separation in January 1946 as it would delay his homecoming.  
He claims that he has limped ever since the injury.  

The veteran's service medical records, relevant to his period 
of active service from June 1942 to January 1946, are not 
available for review.  These presumably were destroyed in a 
fire at the National Personal Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  There is 
a single medical record from the veteran's National Guard 
service, dated in August 1951, but it is not pertinent to the 
issue on appeal.  Additional National Guard records are 
unavailable.  

Medical records from L. F. Q. M. Hospital and [redacted]' Home 
dated beginning in 1969 are of record.  A final hospital 
summary dated in April 1975 indicates that the veteran had 
been noted to have Paget's disease of the left humerus.  An 
X-ray report dated in December 1976 shows that the veteran 
complained of pain in the right leg and ankle.  The X-rays 
showed no evidence of recent fracture or other bony 
abnormalities of the right foreleg and ankle; soft tissues 
were also unremarkable.  In a statement dated in June 1977, 
E. S., M.D., indicated that he had seen the veteran on 
several occasions with regards to his leg.  He noted that the 
veteran apparently had an injury to the leg during service, 
and that he sent the veteran for X-rays.  Dr. S. opined that 
"[t]here is no question in my mind that the problem [the 
veteran] is experiencing now is a long term result of the 
injury he suffered in Military Service."  

In statements dated in January 1982, two soldiers from the 
veteran's military unit indicated that they personally 
witnessed the veteran's injury when a truck fell on his legs.  
One of the soldiers indicated that a medic said the veteran's 
legs were not broken but badly bruised.  They indicated that 
after the veteran returned to the unit he often complained of 
leg pains and had a noticeable limp.  

Medical records dated in 1988 from L. F. Q. M. Hospital and 
C. S.s' Home show that the veteran was diagnosed with Paget's 
disease of the left humerus.  

During 1987 and 1988, the veteran's submitted statements in 
support of a claim of service connection for a left leg 
disability.  He alleged that he injured his left leg at Camp 
Breckinridge, Kentucky and was then unable to walk correctly.  
(In rating decisions of September 1987 and August 1988, the 
RO denied service connection for a left leg disability.)  

VA medical records dated in 1991 and 1992 indicate that the 
veteran had Paget's disease.  An outpatient record dated in 
July 1992 indicates that he had had a bone scan in July 1991, 
which reportedly showed Paget's disease of the right femur 
and left humerus, among other areas.  In September 1993, the 
veteran underwent VA examinations, whereat he reported 
considerably difficulty walking ever since an injury during 
service when a truck fell on his leg.  The diagnoses included 
Paget's disease with shortening of the right femur.  

In May 2001, the veteran underwent a fee-basis VA 
examination.  It was reported that he suffered an injury to 
the right calf during service, while servicing the right 
wheel tire of a truck.  The veteran's position during the 
incident was described, and photographs were taken at the 
examination to illustrate the veteran's recollection of his 
positioning at that time.  The veteran denied memory of any 
particular fracture to the right lower extremity.  On 
examination, the veteran's gait was abnormal, favoring the 
right side.  It was noted that his right lower extremity was 
approximately 2 cm. shorter than the left lower extremity, 
related to Paget's disease.  X-rays of the tibia and fibula 
did not show any acute fracture or acute abnormality, and 
there was no bowing of the tibia or fibula.  The doctor 
indicated that he reviewed medical records within the last 
decade in the veteran's chart, noting variances in the file 
regarding the location of the alleged injury (i.e., both 
legs, left leg, and right leg). 

The examination diagnosis was Paget's disease.  The doctor 
noted the discrepancies in the record regarding the reporting 
of the injury, with the veteran variously indicating that the 
injury involved both legs, left leg, and currently right leg.  
He noted that the veteran was having lower extremity pain, 
which had progressed over the last few years coincident with 
the diagnosis of Paget's disease 10 years previously.  The 
doctor also noted that Paget's disease was age-related and 
did not necessarily bear any relationship to the trauma to 
the veteran's right calf.  The doctor opined that there was 
an injury at the veteran's right lower calf, and that there 
was no connection between a 1943 contusion or hairline 
fracture at the tibia, or even more proximal right lower 
extremity (knee and/or hip) strain or sprain even as a result 
of the injury at that position, and the emergence 50 years 
later of Paget's disease.  The doctor noted that Paget's 
disease was more of a metabolic problem regarding calcium and 
bone formation and destruction.  Further, he stated that the 
exact cause of the disease was unknown, with genetic and 
viral theories proposed, but that there was no current 
medical leaning in the direction of strains, sprains, or 
fractures being the cause of it.  

VA medical records dated from 1997 to January 2004 are of 
record, showing ongoing treatment for Paget's disease, among 
other ailments.  In pertinent part, the veteran was seen on 
an outpatient basis in September 2001 in regard to his 
Paget's disease.  It was noted that he had 1 3/4 inch 
shortening of his right leg apparently due to the bowing of 
the femur secondary to the disease.  In an addendum note, J. 
M., M.D., of the orthopedic clinic indicated that the veteran 
had an injury to his right leg in service when a truck fell 
on it, apparently sustaining a fracture of the tibia and 
contusion of the femur.  He also noted that the veteran 
served in Japan.  The doctor opined that, due to the fact 
that the etiology of Paget's disease was unknown, it seemed 
"at least as likely as not that the Paget disease could be 
the result of either the service connected trauma" or 
radiation exposure while serving in Japan.  On a February 
2002 outpatient record, the same doctor diagnosed the veteran 
with Paget's disease of the right femur with prior injury to 
the right femur while in service.  X-rays of the right femur 
in February 2002 showed extensive Paget disease changes in 
the entire femur, except in the most distal portion, and 
slight varus angulation of the proximal femur.  In an April 
2002 statement, C. E., M.D., of the rheumatology clinic noted 
that she was following the veteran for Paget's disease.  She 
stated that the veteran had a long history of difficulty with 
his right leg and had a questionable service-connected injury 
to the right femur.  She believed that the veteran's service-
connected injury to the right leg "has to be acknowledged, 
since Paget's of the right leg was not apparent during the 
service."  

At an October 2003 RO hearing before a local hearing officer, 
the veteran described the injury to his right leg during 
service in 1943 at Camp Breckinridge, when a truck fell on 
it.  He indicated that he had light duty thereafter and 
walked with a limp.  He also noted that he had passed his 
physical examination upon entering the National Guard later.  
His daughter testified that the veteran has limped for as 
long as she could remember.  At the hearing an informational 
record from the Paget Foundation was received, indicating 
that Paget's disease was a chronic skeletal disorder that may 
result in enlarged or deformed bones in one or more regions 
of the skeleton.  It was further noted that complications may 
include arthritis, fractures, and bowing of limbs, and that 
the causes were not known.  Such treatise evidence is 
informative as to accepted medical theories and conclusions 
and may be considered in support of the veteran's claim.  
Sacks v. West, 11 Vet. App. 314 (1998); cf. Wallin v. West, 
11 Vet. App. 509 (1998).  

The Board has considered the veteran's contentions as well as 
his medical history.  Of significance is the absence of his 
service medical records for the period of June 1942 to 
January 1946.  As such, particular consideration has been 
given to the narrative statements submitted relevant to the 
right leg injury during that period, which has been alleged 
but not confirmed through contemporaneous medical records or 
other accounts.  The Board also notes that there is no actual 
evidence of a right leg disability until 1977, despite there 
being numerous medical records dated from 1969.  Further, 
there is no definitive diagnosis of a right leg disability 
until the early 1990s.  The veteran's current diagnosis of 
Paget's disease of the right femur was made some years 
following the diagnosis of Paget's disease of the left 
humerus, such that one may infer that the disease does not 
have any etiological connection to trauma to the right leg in 
service.  

Moreover, the Board notes that, as noted by the VA examiner 
in May 2001, the record presents discrepancies over the 
location of the in-service injury.  In that regard, the 
veteran, in 1987 and 1988 - prior to a diagnosis of Paget's 
disease of the right leg - filed claims of service connection 
for a left leg disability.  Other times by the veteran and 
two fellow soldiers, it was claimed that he sustained injured 
to both legs and to his right leg, as is currently alleged.  
To add to these ambiguities, it is not clear from the record 
whether the right leg injury involved the lower portion of 
the leg such that the tibia and fibula were involved, as 
believed by the May 2001 examiner; whether the injury 
involved the upper portion of the leg such that the femur was 
involved; or whether the injury involved the entire leg.    

In any case, the Board has herein undertaken a longitudinal 
review of the file and considered the nature and onset of 
objective manifestations claimed by the veteran and noted by 
the physicians who have provided opinions in this record.  
The Board is also keenly aware that the veteran's service 
medical records are unavailable.  Based on such, the Board 
finds that there is convincing evidence to show that the 
veteran's currently diagnosed Paget's disease of the right 
leg is etiologically related to a right leg injury during his 
period of active service from June 1942 to January 1946. 

Initially, the Board finds that, although neither the veteran 
nor other lay individuals who have come forward on his behalf 
are competent to identify a diagnosis or to provide an 
opinion as to etiology, these individuals are competent to 
relate symptoms objectively manifested by the veteran during 
and subsequent to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These individuals reported that during 
service they witnessed an injury to the veteran's legs, of 
which the right leg was later noted by treating VA physicians 
to be associated with Paget's disease.  They also noted that 
the veteran walked with a noticeable limp.  The veteran's own 
daughter indicated that he had walked with such a limp for as 
long as she could remember.  There is no evidence showing 
that such report of an injury to the leg or leg symptoms by 
the veteran or other lay individuals is inconsistent with the 
veteran's medical history or otherwise lacks credibility.  

Further, referenced treatise evidence also indicates that the 
exact cause or causes of Paget's disease is not known.  This 
fact was echoed by the VA examiner in May 2001 as well as the 
veteran's VA treating physician, Dr. M..  

Moreover, although the opinions of the veteran's VA 
physicians (Dr. M. and Dr. E.) are not set out as definitive, 
such opinions are offered by competent medical professionals 
who currently treat the veteran and are familiar with his 
symptom history.  These opinions relate the veteran's current 
right leg disability to a leg injury during service.  The 
etiological conclusions drawn are not refuted by the medical 
treatise submitted by the veteran, which notes that the cause 
of Paget's disease is unknown.  The etiologic conclusion that 
a current right leg disability was caused by a leg injury 
incurred during active service, while refuted by the VA 
examiner in May 2001, is convincing in light of a review of 
the entire record, which unfortunately does not contain 
service medical records.  It is also noteworthy that, as 
early as June 1977 by Dr. S., the veteran's complaints of 
ongoing right leg problems were recognized and related to an 
in-service leg injury.  The VA examiner in May 2001 did not 
refer to this earlier opinion, instead noting review of 
medical notes only within the prior decade.  

In view of the foregoing, and resolving any doubt in the 
veteran's favor, the Board concludes that the evidence 
demonstrates that the veteran's right leg disability was 
initially manifest during active service.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Service connection for a right leg disability diagnosed as 
Paget's disease is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



